EXHIBIT 10.13

 

[g186871lei001.jpg]

July 31, 2008

 

Micro Component Technology, Inc.

2340 West Country Road

St. Paul, Minnesota 55113-2528

Attention:  Chief Financial Officer

 

Re:          Extension of Maturity Dates

 

Ladies and Gentlemen:

 

Reference is hereby made to (i) that certain Secured Non-Convertible Revolving
Note, dated as of February 17, 2006 issued by the Micro Component
Technology, Inc., a Minnesota corporation (the “Company”) to Laurus Master Fund,
Ltd., a Cayman Islands company (“Laurus”) in the original principal amount of
$4,000,000 (as amended, restated, modified and/or supplemented from time to
time, the “Revolving Note”), (ii) that certain Secured Non-Convertible Term
Note, dated February 17, 2006 issued by the Company to Laurus in the original
principal amount of $5,250,000 (as amended, restated, modified and/or
supplemented from time to time, the “February 2006 Term Note”), which
February 2006 Term Note was subsequently assigned in full to Valens Offshore SPV
I, Ltd., a Cayman Islands company (“Valens Offshore”) and Valens U.S. SPV I, LLC
(“Valens U.S.” together with Laurus and Valens Offshore, collectively, the “Note
Holders”), (iii) that certain 10% Senior Subordinated Convertible Note, dated
February 17, 2004 issued by the Company to Amaranth Trading, L.L.C. in the
original principal amount of $1,229,919 and subsequently assigned to Laurus
pursuant to that certain Note Sale Agreement dated as of December 20, 2006 by
and between Amaranth Trading L.L.C. and Laurus, and subsequently further
assigned in full to Valens Offshore (as amended, restated, modified and/or
supplemented from time to time, the “10% Note”),  (iv)  that certain Secured
Term Note, dated March 29, 2007 issued by the Company to Laurus and subsequently
assigned in full to Valens Offshore in the original principal amount of
$1,000,000  (as amended, restated, modified and/or supplemented from time to
time, the “March 2007 Term Note” and together with the Revolving Note,
February 2006 Term Note and the 10% Note, the “Notes”), (vi) the Common Stock
Purchase Warrant dated as December 6, 2007 and granted by the Company to the
Warrant Holders (as defined below) to purchase up to 3,500,000 shares of the
Company’s common stock, par value $0.01 per share (the “ December 2007
Warrant”), (vii) the Common Stock Purchase Warrant dated March 29, 2007 and
granted by the Company to Laurus to purchase up to 5,000,000 shares of the
Company’s Common Stock (the “March 2007 Warrant”), (viii) the Warrant dated as
of February 17, 2006 and granted by the Company to Laurus to purchase up to
2,500,000 shares of the Company’s Common Stock (the “February 2006 Warrant”),
(ix) the Common Stock Purchase Warrant dated January 28, 2005 and granted by the
Company to Laurus to purchase up to 150,000 shares of the Company’s Common Stock
(the “January 2005 Warrant”), (x) the Option dated April 29, 2005 and granted by
the Company to Laurus to purchase up to 2,556,651 shares of the Company’s Common
Stock (the “April 2005 Option”) and (xi) the Common Stock Purchase Warrant dated
March 9, 2004 hereof granted by the Company to Laurus to purchase up to 400,000
shares of the Company’s Common Stock (the “March 2004 Warrant”, and together
with the December 2007 Warrant, March 2007 Warrant, February 2006 Warrant,
January 2005 Warrant, and the April 2005 Option, the “Warrants”; portions of the
March 2007 Warrant, the February 2006 Warrant, the January 2005 Warrant, the
April 2005 Option and the March 2004 Warrant have been subsequently assigned to
Valens Offshore, Valens U.S. and PSource Structured Debt Limited, a Guernsey
company, collectively, the “Warrant Holders”; the Warrant Holders together with
the Note Holders, collectively, the “Holders”), (xii) that certain Securities
Purchase Agreement dated as of the date hereof by and

 

1

--------------------------------------------------------------------------------


 

among the Company, LV Administrative Services, Inc. and the purchasers party
thereto from time to time (the “Purchase Agreement”), and (xiii) those certain
notes issued in connection with the Securities Purchase Agreement (the
“July Notes”).

 

The undersigned hereby agree that in the event of an extension of the Maturity
Date (as defined in the July Notes) of the July Notes pursuant to Section 3.13
thereof, simultaneous therewith, (a) the respective maturity dates of the Notes
will be modified to be co-terminus with the Maturity Date of the July Notes, and
(b) the convertibility feature of the 10% Note shall be waived, null, void and
of no further effect.

 

Further, the undersigned hereby waives the application of any anti-dilution
provisions of any Warrants or Notes which might otherwise be triggered by the
issuance of the July Notes, the Warrants, or the Warrant Shares issuable upon
exercise of the Warrants as defined in the Purchase Agreement.  All other terms
and provisions of the Notes and Warrants remain in full force and effect.

 

This letter may not be amended or waived except by an instrument in writing
signed by the Company and the Holders.  This letter may be executed in any
number of counterparts, each of which shall be an original and all of which,
when taken together, shall constitute one agreement.  Delivery of an executed
signature page of this letter by facsimile transmission shall be effective as
delivery of a manually executed counterpart hereof or thereof, as the case may
be.  This letter shall be governed by, and construed in accordance with, the
laws of the State of New York.  This letter sets forth the entire agreement
between the parties hereto as to the matters set forth herein and supersede and
replace all prior communications, written or oral, with respect to the matters
herein.  The Company hereby agrees to file an 8-K with the Securities and
Exchange Commission disclosing the transactions set forth in this letter with
the period prescribed by the Securities and Exchange Commission.

 

If the foregoing meets with your approval, please signify your acceptance of the
terms hereof by signing below.

 

[SIGNATURE PAGE FOLLOWS]

 

2

--------------------------------------------------------------------------------


 

 

LAURUS MASTER FUND, LTD.

 

By: Laurus Capital Management, LLC, its

 

investment manager

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

VALENS OFFSHORE SPV I, LTD.

 

By: Valens Capital Management, LLC, its

 

investment manager

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

VALENS U.S. SPV I, LLC

 

By: Valens Capital Management, LLC, its

 

investment manager

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

PSOURCE STRUCTURED DEBT LIMITED

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

Agreed and accepted on the date hereof:

 

 

 

MICRO COMPONENT TECHNOLOGY, INC.

 

 

 

 

 

By:

 

 

Name:

Roger E. Gower

 

Title:

Chief Executive Officer

 

 

3

--------------------------------------------------------------------------------